Exhibit Execution Copy CHICAGO RIVET & MACHINE CO. and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Rights Agent Rights Agreement Dated as of November 16, 2009 TABLE OF CONTENTS Page Section 1. Certain Definitions 1 Section 2. Appointment of Rights Agent 7 Section 3. Issuance of Rights Certificates 7 Section 4. Form of Rights Certificates. 9 Section 5. Countersignature and Registration. 10 Section 6. Transfer, Split-Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates. 11 Section 7. Exercise of Rights; Purchase Price; Expiration Date of Rights. 12 Section 8. Cancellation and Destruction of Rights Certificates 14 Section 9. Reservation and Availability of Capital Stock. 14 Section 10. Preferred Stock Record Date 16 Section 11. Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights 16 Section 12. Certificate of Adjusted Purchase Price or Number of Shares 24 Section 13. Consolidation, Merger or Sale or Transfer of Assets, Cash Flow or Earning Power. 24 Section 14. Fractional Rights and Fractional Shares. 26 Section 15. Rights of Action 28 Section 16. Agreement of Rights Holders 28 Section 17. Rights Certificate Holder Not Deemed a Shareholder 29 Section 18. Concerning the Rights Agent. 29 Section 19. Merger or Consolidation or Change of Name of Rights Agent. 30 Section 20. Duties of Rights Agent 30 Section 21. Change of Rights Agent 32 Section 22. Issuance of New Rights Certificates 33 Section 23. Redemption and Termination. 33 Section 24. Exchange. 34 Section 25. Notice of Certain Events. 36 Section 26. Notices 36 Section 27. Supplements and Amendments 37 Section 28. Successors 38 Section 29. Determinations and Actions by the Board, etc. 38 Section 30. Benefits of this Agreement 38 Section 31. Severability 38 Section 32. Governing Law 39 Section 33. Counterparts 39 Section 34. Descriptive Headings 39 EXHIBITS Exhibit A – Statement of Resolution Establishing Series of Shares Exhibit B – Form of Rights Certificate Exhibit C – Form of Summary of Rights RIGHTS AGREEMENT RIGHTS AGREEMENT, dated as of November 16, 2009 (the “Agreement”), by and between CHICAGO RIVET & MACHINE CO., an Illinois corporation (the “Company”), and Continental Stock Transfer & Trust Company, as rights agent (the “Rights Agent”). W I T N E S S E T
